                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        NETPOSITIVE CORPORATION,                            CASE NO. C18-0858-JCC
10                               Plaintiff,                   ORDER
11                          v.

12        QBE AMERICAS, INC., d/b/a QBE
          REGIONAL COMPANIES (N.A.) INC.,
13
                                 Defendant.
14

15
             The parties hereby stipulate to the following provisions regarding the discovery
16
     of electronically stored information (“ESI”) in this matter:
17
     A.        General Principles
18
     1.      An attorney’s zealous representation of a client is not compromised by conducting
19
     discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
20
     in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
21
     contributes to the risk of sanctions.
22
     2.      The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be applied in
23
     each case when formulating a discovery plan. To further the application of the proportionality
24
     standard in discovery, requests for production of ESI and related responses should be reasonably
25
     targeted, clear, and as specific as possible.
26


     ORDER
     C18-0858-JCC
     PAGE - 1
 1   B.        ESI Disclosures

 2          Within 30 days after the Rule 26(f) conference, or at a later time if agreed to by the

 3   parties, each party shall disclose:

 4   1.     Custodians. The five custodians most likely to have discoverable ESI in their possession,
 5   custody or control. The custodians shall be identified by name, title, connection to the instant
 6   litigation, and the type of the information under his/her control.
 7   2.     Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
 8   servers, etc.), if any, likely to contain discoverable ESI.
 9   3.     Third-Party Data Sources. A list of third-party data sources, if any, likely to contain
10   discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage, etc.)
11   and, for each such source, the extent to which a party is (or is not) able to preserve information
12   stored in the third-party data source.
13   4.     Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
14   (by type, date, custodian, electronic system or other criteria sufficient to specifically identify
15   the data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P.
16   26(b)(2)(B).
17   C.        Preservation of ESI
18          The parties acknowledge that they have a common law obligation to take reasonable and
19   proportional steps to preserve discoverable information in the party’s possession, custody or
20   control. With respect to preservation of ESI, the parties agree as follows:
21   1.     Absent a showing of good cause by the requesting party, the parties shall not be
22   required to modify the procedures used by them in the ordinary course of business to back-up
23   and archive data; provided, however, that the parties shall preserve all discoverable ESI in their
24   possession, custody or control.
25   2.     All parties shall supplement their disclosures in accordance with Rule 26(e) with
26   discoverable ESI responsive to a particular discovery request or mandatory disclosure where that


     ORDER
     C18-0858-JCC
     PAGE - 2
 1   data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)–

 2   (2) below).

 3   3.     Absent a showing of good cause by the requesting party, the following categories of
 4   ESI need not be preserved:
 5          a.       Deleted, slack, fragmented, or other data only accessible by forensics.
            b.       Random access memory (RAM), temporary files, or other ephemeral data
 6
                     that are difficult to preserve without disabling the operating system.
 7          c.       On-line access data such as temporary internet files, history, cache, cookies, and
                     the like.
 8
            d.       Data in metadata fields that are frequently updated automatically, such as last-
 9                   opened dates (see also Section (E)(5)).
10          e.       Back-up data that are substantially duplicative of data that are more accessible
                     elsewhere.
11
            f.       Server, system or network logs.
12          g.       Data remaining from systems no longer in use that is unintelligible on the systems
                     in use.
13
            h.       Electronic data (e.g. email, calendars, contact data, and notes) sent to or from
14                   mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
                     that a copy of all such electronic data is routinely saved elsewhere (such as on a
15
                     server, laptop, desktop computer, or “cloud” storage).
16   D.          Privilege
17   1.     With respect to privileged or work-product information generated after the filing of the
18   complaint, parties are not required to include any such information in privilege logs.
19   2.     Activities undertaken in compliance with the duty to preserve information are protected
20   from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
21   3.     Information produced in discovery that is protected as privileged or work product shall
22
     be immediately returned to the producing party, and its production shall not constitute a waiver
23
     of such protection, if: (i) such information appears on its face to have been inadvertently produced
24
     or (ii) the producing party provides notice within 15 days of discovery by the producing party of
25
     the inadvertent production.
26
     E.          ESI Discovery Procedures

     ORDER
     C18-0858-JCC
     PAGE - 3
 1            1.       On-site inspection of electronic media. Such an inspection shall not be permitted

 2   absent a demonstration by the requesting party of specific need and good cause or by agreement

 3   of the parties.

 4            2.       Search methodology. The parties shall timely attempt to reach agreement on
 5   appropriate search terms, or an appropriate computer-or technology-aided methodology, before
 6   any such effort is undertaken. The parties shall continue to cooperate in revising the
 7   appropriateness of the search terms or computer-or technology-aided methodology.
 8   In the absence of agreement on appropriate search terms, or an appropriate computer-or
 9   technology-aided methodology, the following procedures shall apply:
10                     a.     A producing party shall disclose the search terms or queries, if any, and
11   methodology that it proposes to use to locate ESI likely to contain discoverable information. The
12   parties shall meet and confer to attempt to reach an agreement on the producing party’s search
13   terms and/or other methodology.
14                     b.     If search terms or queries are used to locate ESI likely to contain
15   discoverable information, a requesting party is entitled to no more than 5 additional terms or
16   queries to be used in connection with further electronic searches absent a showing of good cause
17   or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the
18   requesting party within 14 days of receipt of the producing party’s production.
19                     c.     Focused terms and queries should be employed; broad terms or queries,
20   such as product and company names, generally should be avoided. Absent a showing of good
21   cause, each search term or query returning more than 250 megabytes of data are presumed to be
22   overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file
23   types.
24                     d.     The producing party shall search both non-custodial data sources and ESI
25   maintained by the custodians identified above.
26


     ORDER
     C18-0858-JCC
     PAGE - 4
 1           3.      Format. The parties agree that ESI will be produced in searchable, bates-

 2   numbered single-page TIFFs (300 DPI) with extracted text files, metadata supplied in DAT file,

 3   and an OPT load file for loading the images. ESI that does not readily convert to PDF, including

 4   Excel spreadsheet and PowerPoint files, or cannot be converted to PDF, should be produced

 5   natively and assigned a single bates number. Documents produced in searchable, single-page

 6   TIFF format should be named to match the beginning Bates number associated with the file.

 7           4.      De-duplication.     The parties may de-duplicate their ESI production across
 8   custodial and non-custodial data sources after disclosure to the requesting party.
 9           5.      Metadata fields. If the requesting party seeks metadata, the parties agree that the
10   following metadata fields will be produced: bates start, bates end, doc type, custodian (and
11   duplicate custodians), author, file name and size, original file path, date created, date modified
12   and hash value. In the case of email, in addition to the above metadata please include: date sent
13   and/or received, author/from, recipient/to, cc, bcc, title/subject, att_family field (or a field similar
14   to this that links any attachments to the parent email). For each document produced in response
15   to these requests, please produce a corresponding load file containing docid and path (i.e.,
16   ABC00001,Prod01\Images\00\ABC00001.pdf).
17           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
             DATED this 15th day of October, 2018.
19
      SUMMIT LAW GROUP PLLC                               GORDON REESE SCULLY
20    Attorneys for Plaintiff                             MANSUKHANI, LLP
                                                          Attorneys for Defendant
21
      By s/ Lawrence C. Locker                            By s/ David W. Cramer
22       Lawrence C. Locker, WSBA #15819                     Richard P. Sybert, WSBA #8357
         Teresa R. Rodela, WSBA #53571                       David W. Cramer, WSBA #49566
23       315 Fifth Avenue S., Suite 1000                     701 Fifth Avenue, Suite 2100
         Seattle, WA 98104                                   Seattle, WA 98104
24       larryl@summitlaw.com                                rsybert@grsm.com
         teresar@summitlaw.com                               dcramer@grsm.com
25

26


     ORDER
     C18-0858-JCC
     PAGE - 5
                                              ORDER
 1

 2   Pursuant to stipulation, IT IS SO ORDERED.

 3
                    DATED this 17th day of October 2018.
 4




                                                      A
 5

 6

 7

 8                                                    John C. Coughenour
                                                      UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0858-JCC
     PAGE - 6
